Title: From George Washington to the United States Senate, 11 June 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York, June 11th 1789.

A Convention between his most Christian Majesty and the United States for the purposes of determining and fixing the functions and prerogatives of their respective Consuls, Vice Consuls, Agents and Commissaries, was signed by their respective Plenipotentiaries on the 29th of July 1784.
It appearing to the late Congress that certain alterations in that Convention ought to be made, they instructed their Minister at the Court of France to endeavour to obtain them.

It has accordingly been altered in several respects, and as amended was signed by the Plenipotentiaries of the contracting powers on the 14th of November 1788.
The 16th article provides, that it shall be in force during the term of 12 years, to be counted from the day of the exchange of Ratifications, which shall be given in proper form, and exchanged on both sides within the space of one year, or sooner if possible.
I now lay before you the original, by the hands of Mr Jay, for your consideration and advice. The Papers relative to this negociation are in his custody, and he has my orders to communicate to you whatever official Papers and Information on the subject, he may possess and you may require.

Go: WashingtonPresidt U.S.

